     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.279 Page 1 of 10



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     TYRONE T. TURNER,                          Case No.: 19cv1878 GPC (RBM)
12                                  Petitioner,
                                                  ORDER : (1) GRANTING
13     v.                                         MOTION TO DISMISS; and (2)
                                                  DENYING CERTIFICATE OF
14     TAMMY FOSS, Warden,
                                                  APPEALABILITY
15                                Respondent.
16
17    I. INTRODUCTION
18          Petitioner Tyrone Turner is a state prisoner proceeding pro se with a Petition for
19    Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition” or “Pet.”). Turner
20    challenges the Board of Parole Hearings (BPOH) improperly denied him a youth offender
21    parole hearing pursuant to California Penal Code § 3051(b). The Court has read and
22    considered the Petition, [ECF No. 1], the Motion to Dismiss [ECF No. 14], the Reply to
23    the Motion to Dismiss, the lodgments and other documents filed in this case, and the
24    legal arguments presented by both parties. For the reasons discussed below, the Court
25    GRANTS the Motion to Dismiss and DISMISSES the case with prejudice. The Court
26    also DENIES a Certificate of Appealability.
27    ///
28    ///

                                                    1
                                                                                19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.280 Page 2 of 10



1     II. FACTUAL AND PROCEDURAL BACKGROUND
2           Turner was convicted of murder with special circumstances in 1996 and was
3     sentenced to life without the possibility of parole. (Pet., ECF No. 1 at 1-2.) After
4     unsuccessfully challenging the validity of his conviction on direct appeal and on state
5     habeas corpus review, Turner filed a state habeas corpus petition in the San Diego
6     Superior Court in 2015 alleging that his ineligibility for a youth offender parole hearing
7     under the newly enacted California Penal Code § 3051 violated his equal protection
8     rights because prisoners who have been sentenced to life without the possibility of parole,
9     were not eligible for youth offender parole hearings while other, similarly situated
10    prisoners were. (Lodgment No. 1, ECF No. 15-1.) The Superior Court denied the
11    petition in a written opinion, concluding that Turner had failed to establish an equal
12    protection violation because he had not established he was similarly situated to those who
13    were entitled to the hearing under § 3051. (Lodgment No. 2, ECF No. 15-2 at 3-4.)
14          Next, Turner filed a habeas corpus petition in the California Court of Appeal
15    raising the same issue as he did in his superior court petition. (Lodgment No. 3, ECF No.
16    15-3.) The state appellate court denied the petition on the same grounds as the superior
17    court. (Lodgment No. 4, ECF No. 15-4.) He then raised these same claims in a habeas
18    corpus petition he filed in the California Supreme Court. (Lodgment No. 5, ECF No. 15-
19    5.) The state supreme court denied the petition without citation of authority. (Lodgment
20    No. 6, ECF No. 15-6.)
21          Beginning in 2018, Turner began filing another round of state habeas corpus
22    petitions after California Penal Code § 3051 was amended to include individuals who had
23    committed their offenses before twenty-five years-of-age alleging the statute violated
24    equal protection principles by filing a petition for writ of habeas corpus in the San Diego
25    Superior Court. (Lodgment No. 7, ECF No. 15-7.) The superior court denied the petition
26    because Turner had raised the same challenge to the statute in his previous habeas corpus
27    petitions. (Lodgment No. 8, ECF No. 15-8.) Turner then filed a habeas corpus petition
28    raising his equal protection challenge in the California Court of Appeal, which denied the

                                                   2
                                                                                 19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.281 Page 3 of 10



1     petition on state procedural grounds, stating that Turner’s claim had already been raised
2     and rejected in his 2015 petitions and citing In re Martin, 44 Cal.3d 1, 27, fn. 3 (1987), In
3     re Reno, 55 Cal.4th 428, 496-497 (2012) and In re Clark, 5 Cal.4th 750, 769 (1993).
4     (Lodgment Nos. 9-10, ECF Nos. 15-9–15-10.) Finally, Turner raised his equal protection
5     claim in a habeas corpus petition he filed in the California Supreme Court, which denied
6     it as repetitive, citing In re Miller, 17 Cal.3d 734, 735 (1941). (Lodgment Nos. 11-12,
7     ECF Nos. 15-11–15-12.)
8           Turner filed a habeas corpus petition pursuant to 28 U.S.C. § 2254 in this Court on
9     September 27, 2019. (ECF No. 1.) Respondent filed a motion to dismiss on February 2,
10    2020. (ECF No. 14.) Turner filed a reply to the motion on June 18, 2020. (ECF No. 26.)
11    III. ANALYSIS
12          Turner’s sole claim concerns California Penal Code § 3051, which established
13    youth offender parole hearings for some offenders who committed their crimes before a
14    certain age. Cal. Penal Code § 3051 (West 2019). California Penal Code §§ 3051(b)(1)-
15    (3) provides youth offender parole hearings for offenders who committed their crimes
16    before the age of 25 and received sentences of less than life without the possibility of
17    parole (LWOP). Cal. Penal Code § 3051(b)(1)-(3). Section (b)(4) deals with offenders
18    who were sentenced to LWOP. For those offenders, the California legislature determined
19    that only persons who had committed their crimes before the age of 18 would be eligible
20    for a youth offender parole hearing. Cal. Penal Code § 3051(b)(4). The section reads, in
21    pertinent part, as follows:
22          (b)(1) A person who was convicted of a controlling offense that was
            committed when the person was 25 years of age or younger and for which
23
            the sentence is a determinate sentence shall be eligible for release on parole
24          at a youth offender parole hearing during the person’s 15th year of
            incarceration. The youth parole eligible date for a person eligible for a youth
25
            offender parole hearing under this paragraph shall be the first day of the
26          person's 15th year of incarceration.
27
            (2) A person who was convicted of a controlling offense that was committed
28          when the person was 25 years of age or younger and for which the sentence

                                                    3
                                                                                  19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.282 Page 4 of 10



1           is a life term of less than 25 years to life shall be eligible for release on
            parole at a youth offender parole hearing during the person’s 20th year of
2
            incarceration. The youth parole eligible date for a person eligible for a youth
3           offender parole hearing under this paragraph shall be the first day of the
            person’s 20th year of incarceration.
4
5           (3) A person who was convicted of a controlling offense that was committed
            when the person was 25 years of age or younger and for which the sentence
6
            is a life term of 25 years to life shall be eligible for release on parole at a
7           youth offender parole hearing during the person’s 25th year of incarceration.
            The youth parole eligible date for a person eligible for a youth offender
8
            parole hearing under this paragraph shall be the first day of the person’s 25th
9           year of incarceration.
10
            (4) A person who was convicted of a controlling offense that was committed
11          before the person had attained 18 years of age and for which the sentence is
            life without the possibility of parole shall be eligible for release on parole at
12
            a youth offender parole hearing during the person’s 25th year of
13          incarceration. The youth parole eligible date for a person eligible for a youth
            offender parole hearing under this paragraph shall be the first day of the
14
            person’s 25th year of incarceration.
15
16    Cal. Penal Code § 3051.
17          The legislation was passed “to account for neuroscience research that the human
18    brain – especially those portions responsible for judgment and decisionmaking –
19    continues to develop into a person’s mid-20s.” People v. Wilkes, 46 Cal. App. 5th 1159,
20    1166 (2020) citing People v. Edwards, 34 Cal. App. 5th 183, 198 (2019).
21          Turner, who was 18 at the time he committed his crimes and was sentenced to
22    LWOP, is not eligible for a youth offender parole hearing pursuant to California Penal
23    Code § 3015. (Pet., ECF No. 1 at 7; Lodgment No. 4, ECF No. 15-4 at 1.) Turner argues
24    this exclusion violates equal protection principles because he is similarly situated to
25    individuals who are afforded hearings under the provision but is being treated differently.
26    Specifically, Turner notes that he is similarly situated to those offenders covered by
27    § 3051(b)(1)-(3) because the scientific rationale behind providing youth offender
28    hearings to those under the age of 25 applies to him and yet he is not afforded a youth

                                                    4
                                                                                  19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.283 Page 5 of 10



1     offender parole hearing under the statute because he was sentenced to LWOP. (Pet., ECF
2     No. 1 at 6-8.) Turner also contends he is similarly situated to offenders who are provided
3     a youth offender parole hearing pursuant to § 3051(b)(4) but is being treated differently
4     because of an arbitrary age classification. (Id.) Respondent argues Turner’s claim is not
5     cognizable on federal habeas corpus review because a favorable resolution of the claim
6     would not necessarily result in Turner’s earlier release from custody. (Mot. to Dismiss,
7     ECF No. 14 at 5.) In the alternative, Respondent contends Turner’s claims are
8     procedurally defaulted and unexhausted. (Id. at 5-9.)
9           A. Turner’s Claim is not Cognizable on Habeas Corpus
10          In Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016), the Ninth Circuit held that the
11    sole method for prisoners to challenge the fact of their conviction or the duration of their
12    confinement was through a writ of habeas corpus. Other claims, if they are to be brought
13    at all, must be brought via a civil rights complaint pursuant to 42 U.S.C. § 1983. Id. at
14    934-35. District Courts in California have addressed these cases differently depending on
15    the specific claim and relief requested in determining whether a challenge such as
16    Turner’s can be brought via habeas corpus. Several cases conclude that an equal
17    protection challenge to § 3051 is not within the core of habeas corpus because it would
18    not necessarily result in a speedier release from prison but rather only a youth offender
19    parole hearing following which a petitioner may or may or may not be granted parole.
20    See Johnson v. Lozano, 2020 WL 959253 (C.D. Cal., Jan. 17, 2020); Soun v. Arnold,
21    2017 WL 6039665, at *1 (N.D. Cal., Dec. 6, 2017); Woods v. Matzen, 2017 WL
22    10545384, at *2-3 (C.D. Cal. Aug. 11, 2017) (same); Glass v. Kernan, 2017 WL
23    2296960, at *2-3 (C.D. Cal. Apr. 19, 2017) (same), report and recommendation adopted,
24    2017 WL 2296963 (C.D. Cal. May 23, 2017). Other courts have concluded that such
25    challenges do lie within the core of habeas when coupled with a request to be resentenced
26    pursuant to California Penal Code § 1170(d)(2), which allows a defendant who was under
27    the age of 18 at the time of the commission of the offense and was sentenced to prison for
28    life without the possibility of parole to petition the sentencing court for recall and

                                                     5
                                                                                   19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.284 Page 6 of 10



1     resentencing after serving 15 years of the sentence. Cal. Penal Code § 1170(d)(2); see
2     Adams v. Frauenheim, 2018 WL 3046939, at *3 (N.D. Cal., June 14, 2018) (finding that
3     because petitioner alleged he was entitled to consideration under the resentencing and
4     parole provisions of California Penal Code §§ 1070(d)(2) and 3051, the challenge could
5     be brought in a habeas corpus petition); Thomas v. Arnold, 2018 WL 279975, at *3 (S.D.
6     Cal. Jan. 3, 2018) (finding that Nettles did not bar habeas action in which petitioner
7     seeking relief under California Penal Code § 3051 “request[ed] re-sentencing, and in the
8     alternative, access to a parole hearing”).
9           Turner does not ask to be resentenced under California Penal Code § 1170(d)(2),
10    and indeed he would not be eligible to be resentenced under that provision because he
11    was not under 18 years of age at the time he committed the offenses. See
12    § 1170(d)(2)(A)(i) (stating that “a defendant who was under 18 years of age at the time of
13    the commission of the offense for which the defendant was sentenced to imprisonment
14    for life without the possibility of parole . . . may . . . petition for recall and resentencing”
15    after serving 15 years.) Accordingly, the Court adopts the reasoning of Johnson, Soun,
16    Woods and Glass and concludes that Turner’s claim equal protection claim is not within
17    “the core of habeas corpus,” and must be brought, if at all, via civil rights complaint
18    pursuant to 42 U.S.C. § 1983. Nettles, 830 F.3d at 934-35.
19          B. Exhaustion and Procedural Default
20          Respondent contends Turner’s claim is unexhausted because the state supreme
21    court did not reach the merits of his claim. (Mot. to Dismiss, ECF No. 14 at 8-9.)
22    Habeas petitioners who wish to challenge either their state court conviction or the length
23    of their confinement in state prison, must first exhaust state judicial remedies. 28 U.S.C.
24    § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust state
25    judicial remedies, a California state prisoner must present the California Supreme Court
26    with a fair opportunity to rule on the merits of every issue raised in his or her federal
27    habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34. Turner raised
28    his equal protection challenge to California Penal Code § 3051 in the two habeas corpus

                                                      6
                                                                                     19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.285 Page 7 of 10



1     petitions he filed in the California Supreme Court. (See Lodgment No. 5, ECF No. 15-5
2     at 3-4, Lodgment No. 11, ECF No. 15-11 at 3-4.) Therefore, the claim is exhausted.
3     Moreover, “[a] habeas petitioner who has defaulted his federal claims in state court meets
4     the technical requirements for exhaustion; there are no state remedies any longer
5     “available” to him.” Coleman v. Thompson, 501 U.S. 722, 732 (1991), citing 28 U.S.C.
6     § 2254(b) and Engle v. Isaac, 456 U.S. 107, 125-26, n. 28 (1982). In any event, “a
7     federal court may deny an unexhausted claim on the merits where ‘it is perfectly clear
8     that the applicant does not raise even a colorable federal claim.’” Cassett v. Stewart, 406
9     F.3d 614, 623 (9th Cir. 2005). Further, the Court need not determine whether the claim is
10    procedurally defaulted because it fails on the merits for the reasons discussed below. See
11    Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002) (finding that it is proper to
12    proceed to merits where procedural bar issue more complicated and result is the same);
13    Lambrix v. Singletary, 520 U.S. 518, 522-25 (1997) (holding that a federal court need not
14    invariably resolve a state procedural bar issue first where it presents complicated issues
15    of state law and the other issue is easily resolvable against the petitioner).
16          D. Turner’s Equal Protection Rights Have Not Been Violated
17          Even if Turner could bring his equal protection claim via a writ of habeas corpus,
18    he has not established a violation of the Equal Protection Clause of the Fourteenth
19    Amendment. The Equal Protection Clause “is essentially a direction that all persons
20    similarly situated should be treated alike.” See City of Cleburne, Tex. v. Cleburne Living
21    Ctr., 473 U.S. 432, 439 (1985); see also Vacco v. Quill, 521 U.S. 793, 799, (1997) (citing
22    Plyler v. Doe, 457 U.S. 202, 216 (1982) and Tigner v. Texas, 310 U.S. 141, 147 (1940);
23    Fraley v. Bureau of Prisons, 1 F.3d 924, 926 (9th Cir. 1993) (per curiam). The Supreme
24    Court has described the required inquiry this way:
25          The general rule is that legislation is presumed to be valid and will be
            sustained if the classification drawn by the statute is rationally related to a
26
            legitimate state interest. Schweiker v. Wilson, 450 U.S. 221, 230, 101 S.Ct.
27          1074, 1080, 67 L.Ed.2d 186 (1981); United States Railroad Retirement
            Board v. Fritz, 449 U.S. 166, 174-175, 101 S.Ct. 453, 459-460, 66 L.Ed.2d
28

                                                     7
                                                                                   19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.286 Page 8 of 10



1           368 (1980); Vance v. Bradley, 440 U.S. 93, 97, 99 S.Ct. 939, 942, 59
            L.Ed.2d 171 (1979); New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct.
2
            2513, 2516, 49 L.Ed.2d 511 (1976). When social or economic legislation is
3           at issue, the Equal Protection Clause allows the States wide latitude, United
            States Railroad Retirement Board v. Fritz, supra, 449 U.S., at 174, 101
4
            S.Ct., at 459; New Orleans v. Dukes, supra, 427 U.S., at 303, 96 S.Ct., at
5           2516, and the Constitution presumes that even improvident decisions will
            eventually be rectified by the democratic processes. The general rule gives
6
            way, however, when a statute classifies by race, alienage, or national origin.
7           These factors are so seldom relevant to the achievement of any legitimate
            state interest that laws grounded in such considerations are deemed to reflect
8
            prejudice and antipathy – a view that those in the burdened class are not as
9           worthy or deserving as others. For these reasons and because such
            discrimination is unlikely to be soon rectified by legislative means, these
10
            laws are subjected to strict scrutiny and will be sustained only if they are
11          suitably tailored to serve a compelling state interest. McLaughlin v. Florida,
            379 U.S. 184, 192, 85 S.Ct. 283, 288, 13 L.Ed.2d 222 (1964); Graham v.
12
            Richardson, 403 U.S. 365, 91 S.Ct. 1848, 29 L.Ed.2d 534 (1971). Similar
13          oversight by the courts is due when state laws impinge on personal rights
            protected by the Constitution. Kramer v. Union Free School District No. 15,
14
            395 U.S. 621, 89 S.Ct. 1886, 23 L.Ed.2d 583 (1969); Shapiro v. Thompson,
15          394 U.S. 618, 89 S.Ct. 1322, 22 L.Ed.2d 600 (1969); Skinner v. Oklahoma
            ex rel. Williamson, 316 U.S. 535, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942).
16
17    City of Cleburne, 473 U.S. at 440; see also Grutter v. Bollinger, 539 U.S. 306, 326
18    (2003) (strict scrutiny defined as whether a statute is “narrowly tailored to further
19    compelling governmental interests”).
20          California Penal Code § 3051 does not classify by race, alienage, or national
21    origin, Turner does not allege that he is a member of a protected class or that his
22    membership in a protected class was the basis of any alleged discrimination, and
23    there are no facts in the Petition that lead this Court to believe that such is the case.
24    Thus, the statute must be reviewed under the “rational basis” test to determine
25    whether the distinctions it makes are “rationally related to a legitimate state
26    interest.” City of Cleburne, 473 U.S. at 440; Fields v. Palmdale Sch. Dist., 427
27    F.3d 1197, 1208 (9th Cir. 2005) (“Government actions that do not . . . involve
28

                                                     8
                                                                                    19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.287 Page 9 of 10



1     suspect classifications will be upheld if [they] are rationally related to a legitimate
2     state interest.”)
3            “The Constitution ‘does not mandate adoption of any one penological theory . . .
4     [and] [s]electing the sentencing rationales is generally a policy choice to be made by state
5     legislatures, not federal courts. Ewing v. California, 538 U.S. 11, 25 (2003). “A
6     sentence can have a variety of justifications, such as incapacitation, deterrence,
7     retribution, or rehabilitation. [citations omitted].” Id. Here, California decided to deny
8     youthful parole hearings to individuals who committed crimes serious enough to receive
9     a sentence of life without the possibility of parole after reaching the age of 18 while
10    granting such hearings to those who were under the age of 18 when they committed their
11    crimes. 1 This decision is rationally related to the state’s goal of releasing on parole those
12    individuals who are most likely to succeed on parole, not reoffend and successfully
13    rehabilitate.
14    IV. CONCLUSION
15           For the foregoing reasons, the Petition is DENIED. Rule 11 of the Rules
16    Following 28 U.S.C. § 2254 require the District Court to “issue or deny a certificate of
17    appealability when it enters a final order adverse to the applicant.” Rule 11, 28 U.S.C.
18    foll. § 2254 (West 2019). A COA will issue when the petitioner makes a “substantial
19    showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (West 2019); Pham v.
20    Terhune, 400 F.3d 740, 742 (9th Cir. 2005). A “substantial showing” requires a
21    demonstration that “‘reasonable jurists would find the district court’s assessment of the
22    constitutional claims debatable or wrong.’” Beaty v. Stewart, 303 F.3d 975, 984 (9th
23    Cir. 2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court
24
25
26    1
        California is prohibited from imposing or enforcing mandatory sentences of life without the possibility
      of parole to juveniles. See Miller v. Alabama, 567 U.S. 460 (2012) (prohibiting mandatory sentences of
27    life without the possibility of parole for juvenile offenders) and Montgomery v. Louisiana, __ U.S. __,
28    136 S. Ct. 718 (2016) (making the prohibition of mandatory sentences of life without the possibility of
      parole for juveniles retroactive to sentences imposed before Miller).

                                                          9
                                                                                            19cv1878 GPC (RBM)
     Case 3:19-cv-01878-GPC-RBM Document 27 Filed 07/14/20 PageID.288 Page 10 of 10



1      concludes Turner has not made the required showing, and therefore a certificate of
2      appealability is DENIED.
3            IT IS SO ORDERED.
4
5      Dated: July 14, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
                                                                               19cv1878 GPC (RBM)
